DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is indefinite because it depends on a canceled claim 7.  For purpose of examination, claim 8 is considered being dependent on claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WYNDHAM (US 2013/0112605).
	Claim 1:  Wyndham teaches a powder material comprising a solid (nonporous) core and a porous shell material (para. 0008).  The solid core is spherical (Wyndham, para. 0256 and 0335).  Wyndham discloses one of the preferred materials for the solid core being magnetic which is metal (Wyndham, para. 0053 and 0211), and the porous shell material being a porous inorganic/organic hybrid material (Wyndham, para. 0023).   It would have been obvious to select the magnetic material for the core and the porous hybrid for the shell as Wyndham describes such configuration as one of the inventive 
	Claims 2 and 6:  The metal core includes a ferrite comprising nickel, in combination with a chromium oxide (Wyndham, para. 0054 and claim 54); therefore, the core is a nickel-based particle including chromium.
	Claim 8:  The nanoparticles are present in less than 5wt% of the composite (Wyndham, para. 0312) which is within the claimed range of 0.1-5wt%.
	Claim 9:  Wyndham teaches surfactants for ceramic including zirconium oxide, wherein the surfactants include octadecyltrimethylammonium chloride, hexadecyltrimethylammonium chloride, dodecyltrimethylammonium chloride and 
(PEO)(PPO) copolymer (Wyndham, para. 0112-0114).  It is known in the art that cetyltrimethylammonium chloride and dodecyl sulfate and (PEO)(PPO)-copolymer are functionally equivalent as surfactant for ceramic materials.  See e.g. US 2013/0189481, para. 0053.  Therefore, it would have been obvious as matter of choice to select either the surfactants as taught by Wyndham or dodecyl sulfate which is another known surfactant for ceramics.  

	Claim 16:  The porosity of the hybrid shell is formed by removing the surfactant by extractions with acid (Wyndham, para. 0131, 0145, 0157, and 0159).  In other words, the surface of the powder is acid-etched.  
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wyndham as applied to claims 1, 2, 6, 8, and 13-16  above, and further in view of Grosso et al (US 2013/0189481).
	Wyndham teaches the claimed invention as discussed above.  Wyndham further teaches surfactants for ceramic including zirconium oxide, wherein the surfactants include octadecyltrimethylammonium chloride, hexadecyltrimethylammonium chloride, dodecyltrimethylammonium chloride and (PEO)(PPO) copolymer (Wyndham, para. 0112-0114), without mentioning dodecyl sulfate. Grosso teaches that the surfactants as taught by Wyndham, which include cetyltrimethylammonium chlorides and copolymers of ethylene oxide and propylene oxide (“(PEO)(PPO”), and dodecyl sulfate are functionally equivalent surfactants for ceramic materials (Grosso, para. 0053).  Therefore, it would have been obvious as matter of choice to select any of the surfactants as taught by Wyndham or Grosso which include dodecyl sulfate.   

Response to Arguments
Applicant’s arguments filed July 20, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 25, 2021